Wright, J., dissenting.
Whether the compensation received by an injured employee is labeled temporary total disability or permanent total disability, the purpose behind the compensation provided by the workers’ compensation laws remains the same: to replace lost wages. Individuals confined to penal institutions have removed themselves from the work force and consequently have no wages, actual or potential, that can be replaced. Our decision in State ex rel. Ashcraft v. Indus. Comm. (1987), 34 Ohio St.3d 42, 517 N.E.2d 533, implicitly recognized this idea.
The decision in Ashcraft was based on sound public policy, a policy now codified at R.C. 4123.54(B). Unlike the majority’s opinion, the statute does not distinguish between temporary total benefits and permanent benefits. And its explicit mandate is that compensation is not payable to individuals confined to penal institutions. I see no reason to depart from this policy in the case before us today.
Accordingly, I respectfully dissent.